Citation Nr: 1428891	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for hypertrophic obstructive cardiomyopathy, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to service connection for hypertrophic obstructive cardiomyopathy is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic obstructive pulmonary disease did not have its onset during active service or for many years thereafter, and it is not related to service.


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive pulmonary disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A September 2006 letter notified the Veteran of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  That letter addressed all notice elements and predated the initial adjudication by the RO in December 2007.  

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Although an examination or opinion was not obtained in connection with the claim, the Board finds that VA was not under an obligation to provide one, as an examination is not necessary to make a decision on the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013). 

In this case, there is no evidence of chronic obstructive pulmonary disease during service or for many years thereafter and, aside from the Veteran's lay assertion that the disease is related to herbicide exposure during service, there is no evidence of an association between the disease and herbicide exposure.  Without any indication or competent evidence that chronic obstructive pulmonary disease may be associated with herbicide exposure or any other event, injury, or disease during service, the Board finds that a medical examination or opinion is not warranted in this case.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this case, the Veteran claims that chronic obstructive pulmonary disease is due to exposure to herbicides during service.  

The service records show that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, chronic obstructive pulmonary disease is not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2013).  Therefore, service connection for chronic obstructive pulmonary disease is not warranted on a presumptive basis.  The National Academy of Sciences has found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and chronic obstructive pulmonary disease as shown in the National Academy of Sciences, Veterans and Agent Orange: Update 2010.  77 Fed. Reg. 47,927 (2012).  

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

On his claim for benefits, the Veteran indicated that chronic obstructive pulmonary disease began in 1997.

The Veteran's service medical records do not show any complaints, findings, or diagnoses of chronic obstructive pulmonary disease.  After service, the first documentation of chronic obstructive pulmonary disease is a December 1999 chest x-ray report noting that findings suggest chronic obstructive pulmonary disease.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent evidence linking the Veteran's chronic obstructive pulmonary disease to active service.  Rather, the record indicates that the disease is linked to a history of smoking.  A May 2004 private treatment note shows the physician's suspicion that the Veteran had chronic obstructive pulmonary disease, a concern that the Veteran was an active smoker, and a request for pulmonary function tests.  A July 2004 report of pulmonary function tests notes that the findings were suggestive of emphysema, and a hand-written note indicates that the Veteran was notified that he had severe chronic obstructive pulmonary disease/emphysema.  In private records dating from January 2006, another physician indicated that the Veteran's chronic obstructive pulmonary disease was due to his history of smoking.  

Thus, the Board finds that the Veteran's chronic obstructive pulmonary disease did not have its onset during active service or for many years thereafter, and it is not related to service.  The evidence shows that chronic obstructive pulmonary disease is more likely related to a history of smoking.  Service connection cannot be granted for a disability that is the result of the use of tobacco products.  38 U.S.C.A. § 1103 (West 2002).

The Board notes that a lay person is competent to give evidence about observable symptoms such as shortness of breath, one of the Veteran's symptoms of record.  Layno v. Brown, 6 Vet. App. 465 (1994).   The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Veteran has dated the onset of his chronic obstructive pulmonary disease symptoms to almost 30 years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, he is not competent to address etiology as an opinion regarding etiology would require medical training and expertise, which the Veteran is not shown to possess.  

The Board finds that the most probative evidence of record attributes the Veteran's chronic obstructive pulmonary disease to tobacco use.  Service connection for disabilities resulted from tobacco use is precluded by law.  The chronic obstructive pulmonary disorder is shown to have manifested many years following separation from active service.

Accordingly, the Board finds that service connection for chronic obstructive pulmonary disease is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic obstructive pulmonary disease is denied.


REMAND

Further development is needed on the claim for service connection for hypertrophic obstructive cardiomyopathy, to include as secondary to service-connected disability.

A July 2011 rating decision granted service connection for coronary artery disease as a presumptive disability associated with herbicide exposure.  In May 2011, a VA examiner reviewed the Veteran's claims file and stated that hypertrophic obstructive cardiomyopathy is a genetic disease that is not caused by or a result of ischemic heart disease (coronary artery disease).  The examiner also stated that the cardiomyopathy was not aggravated by coronary artery disease.  

While the examiner provided an opinion with rationale on whether the Veteran's hypertrophic obstructive cardiomyopathy is due to the service-connected coronary artery disease, the examiner did not provide any rationale for the opinion that the cardiomyopathy has not been aggravated by coronary artery disease.  Moreover, the examiner stated that there was significant overlap in symptoms and effects of the cardiomyopathy and coronary artery disease.  That statement suggests there may be aggravation of the cardiomyopathy by coronary artery disease.  In addition, the Board finds that an examination would be useful in resolving the issue.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through May 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since May 2012.

2.  Then, schedule the Veteran for a VA examination with a cardiologist.  The examiner must review the claims file and must not the review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertrophic obstructive cardiomyopathy has been aggravated (worsened beyond the natural progress of the disease) by the service-connected coronary artery disease.  The examiner should comment on the statement in the prior examination that there is significant overlap in symptoms and effects of the cardiomyopathy and coronary artery disease.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


